PER CURIAM.
Marcelino Abreu, a federal prisoner, appeals the district court’s order denying relief on his petition filed under 28 U.S.C. § 2241 (2000). Because Abreu is incarcerated in New Jersey, the district court in Virginia had no jurisdiction over his § 2241 petition. To the extent the district court considered the petition as a motion under 28 U.S.C. § 2255 (2000), the court correctly concluded it was subject to dismissal as successive. Accordingly, we affirm the district court’s order. We decline to authorize Abreu to file a successive petition. See United States v. Winestock, 340 F.3d 200, 208 (4th Cir.2003), cert. denied, — U.S. -, 124 S.Ct. 496, — L.Ed.2d (2003) (No. 03-6548). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Abreu v. Derosa, No. CA-03-456-7 (W.D.Va. July 21, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED